526 Pa. 453 (1991)
587 A.2d 312
PENNSYLVANIA POWER COMPANY, Appellant
v.
PENNSYLVANIA PUBLIC UTILITY COMMISSION.
Supreme Court of Pennsylvania.
March 21, 1991.
Alan L. Reed, Morgan, Lewis & Bockius, Marc J. Sonnenfeld, Philadelphia, for appellant.
David M. Barasch, Consumer Advocate, Scott Rubin, Asst. Consumer Advocate, Office of Atty. Gen., Kevin J. Moody, Asst. Counsel, Pennsylvania Public Utility Com'n, Harrisburg, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.
Prior report: 127 Pa.Cmwlth. 97, 561 A.2d 43.

ORDER
PER CURIAM:
Order affirmed.
CAPPY, J., dissents.